******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. FRANCIS GAFFNEY
                (AC 35983)
         DiPentima, C. J., and Gruendel and Norcott, Js.
       Argued January 8—officially released March 4, 2014

  (Appeal from Superior Court, judicial district of
               Fairfield, Devlin, J.)
  Francis Gaffney, self-represented, the appellant
(defendant).
   Adam E. Mattei, deputy assistant state’s attorney,
with whom, on the brief, was John C. Smriga, state’s
attorney, for the appellee (state).
                         Opinion

   PER CURIAM. The defendant, Francis Gaffney,
appeals from the judgment of the trial court denying
his motion to correct an illegal sentence. On appeal,
he claims that the court erred in denying that motion
because felony murder is neither a class A felony nor
a murder as defined under our General Statutes. Rather,
he claims, felony murder is an unclassified felony. In
addition, the defendant claims for the first time on
appeal that his right to due process under the fourteenth
amendment to the United States constitution was vio-
lated because (1) he was never given notice of the
maximum penalty for felony murder, and (2) the legisla-
ture’s failure to classify felony murder as an intentional
murder deprived him of his right to know that his ‘‘unin-
tentional’’ conduct constituted a murder, punishable by
a sentence of up to sixty years imprisonment. As a
result, he contends that the trial court committed plain
error by sentencing him pursuant to the agreed upon
plea bargain. We disagree with the defendant as to his
first claim of error and conclude that his second claim
of error is unreviewable. Accordingly, we affirm the
judgment of the trial court.
   On March 28, 1989, the defendant pleaded guilty,
under the Alford doctrine,1 to felony murder in violation
of General Statutes § 53a-54c and kidnapping in the first
degree in violation of General Statutes § 53a-92 (a) (2)
(b). After a thorough plea canvass, the court imposed
the agreed upon sentence: sixty years incarceration for
the defendant’s felony murder conviction and twenty-
five years incarceration for the defendant’s kidnapping
conviction, to run concurrently, for a total effective
sentence of sixty years incarceration.
   On January 9, 2012, the defendant filed a motion to
correct an illegal sentence. The defendant claimed that
the sentence imposed for his felony murder conviction
was illegal because felony murder is an unclassified
felony for which a sixty year sentence of imprisonment
was impermissible. The court denied the defendant’s
motion, and he now appeals.
                            I
  On appeal, the defendant claims that the trial court
abused its discretion in denying his motion to correct
an illegal sentence because felony murder is neither a
class A felony nor a murder. Rather, he claims, as an
unclassified felony, the maximum term of incarceration
to which he could legally have been sentenced was
twenty-five years. We disagree.
   ‘‘A denial of a motion to correct an illegal sentence
is reviewed under the abuse of discretion standard. . . .
Of course, when the court is called upon to exercise its
legal discretion, we must determine whether the trial
court correctly interpreted and applied the law.’’ State
‘‘[A]n illegal sentence is essentially one which either
exceeds the relevant statutory maximum limits, violates
a defendant’s right against double jeopardy, is ambigu-
ous, or is internally contradictory. . . . Connecticut
courts have considered four categories of claims pursu-
ant to [Practice Book] § 43–22. The first category has
addressed whether the sentence was within the permis-
sible range for the crimes charged. . . . The second
category has considered violations of the prohibition
against double jeopardy. . . . The third category has
involved claims pertaining to the computation of the
length of the sentence and the question of consecutive
or concurrent prison time. . . . The fourth category
has involved questions as to which sentencing statute
was applicable. . . . Accordingly, if a defendant’s
claim falls within one of these four categories the trial
court has jurisdiction to modify a sentence after it has
commenced.’’ (Citation omitted; emphasis omitted;
internal quotation marks omitted.) State v. Crump, 145
Conn. App. 749, 765 n.8, 75 A.3d 758, cert. denied, 310
Conn. 947, 80 A.3d 906 (2013).
   Our Supreme Court’s recent decision in State v.
Adams, 308 Conn. 263, 63 A.3d 934 (2013), and our
decision in State v. Miller, 140 Conn. App. 620, 59 A.3d
411 (2013), are dispositive of the defendant’s claim of
error. In Adams, our Supreme Court held that felony
murder, is a class A felony, punishable, in accordance
with General Statutes § 53a-35a (2), by a term of impris-
onment of twenty-five years to life. State v. Adams,
supra, 269. On the basis of an analysis of the relevant
statutory provisions, our Supreme Court concluded that
‘‘the plain and unambiguous language of § 53a-54c
defines felony murder as a type of murder, and the
relevant statutory scheme classifies murder as a class
A felony.’’ Id., 272–73.
   The court explained: ‘‘[I]t is important to note that
our conclusion is consistent with this court’s prior inter-
pretation of the legislative intent of § 53a-54c. In State
v. John, 210 Conn. 652, 696, 557 A.2d 93, cert. denied,
493 U.S. 824, 110 S. Ct. 84, 107 L. Ed. 2d 50 (1989), this
court stated as follows: The legislative history of the
felony murder statute, § 53a-54c, indicates that its pur-
pose was to fill an omission in the statutory definition of
murder in § 53a-54a. In restoring the concept of felony
murder, which had been omitted from the original
enactment of the [P]enal [C]ode, the legislature
intended to specify another manner in which the crime
of murder could be committed, rather than create a
new crime. Such a purpose would have been in keeping
with this state’s murder statute prior to the enactment
of the [P]enal [C]ode, when the felony murder principle
was simply included in the statutory definition of first
degree murder.
  ‘‘We conclude, therefore . . . that the charge of fel-
ony murder is not an unclassified felony but, rather, a
felony classified as murder. . . . As such, it is punish-
able as a class A felony . . . . Section 53a-35a explic-
itly provides in relevant part as follows: For any felony
committed on or after July 1, 1981, the sentence of
imprisonment shall be a definite sentence and, unless
the section of the general statutes that defines the crime
specifically provides otherwise, the term shall be fixed
by the court as follows . . . (2) for the class A felony
of murder, a term of not less than twenty-five years nor
more than life . . . . General Statutes § 53a-35b, in
turn, provides that [a] sentence of life imprisonment
means a definite sentence of sixty years . . . .’’ (Cita-
tion omitted; emphasis in original; internal quotation
marks omitted.) State v. Adams, supra, 308 Conn.
273–74; see also State v. Miller, supra, 140 Conn. App.
621 (holding that felony murder is not unclassified fel-
ony; felony murder is one species of murder).
  Accordingly, this issue already having been decided
by our Supreme Court in Adams and by this court
in Miller, we conclude that the defendant’s sixty year
sentence for felony murder was not illegal under our
law.
                                   II
   The defendant next claims that his right to due pro-
cess under the fourteenth amendment to the United
States constitution was violated because (1) he was
never given notice of the maximum penalty for felony
murder, and (2) the legislature’s failure to classify fel-
ony murder as an intentional murder deprived him of
his right to know that his ‘‘unintentional’’ conduct con-
stituted murder, punishable by a sentence of up to sixty
years imprisonment. The defendant did not preserve
that claim and now argues that it was plain error, under
Practice Book § 60-5, for the trial court to sentence him
pursuant to the agreed upon plea bargain. He requests
relief pursuant to the plain error doctrine. We decline
the defendant’s request.
   ‘‘[T]he plain error doctrine . . . is not . . . a rule of
reviewability. It is a rule of reversibility. That is, it is a
doctrine that this court invokes in order to rectify a
trial court ruling that, although either not properly pre-
served or never raised at all in the trial court, nonethe-
less requires reversal of the trial court’s judgment, for
reasons of policy. . . . In addition, the plain error doc-
trine is reserved for truly extraordinary situations
where the existence of the error is so obvious that it
affects the fairness and integrity of and public confi-
dence in the judicial proceedings.’’ (Internal quotation
marks omitted.) State v. Darryl W., 303 Conn. 353, 371–
73, 33 A.3d 239 (2012). The defendant’s claim does not
present an extraordinary situation to invoke the
doctrine.
      The judgment is affirmed.
  1
   North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).